             Case 2:19-cv-01656-RSL Document 50 Filed 12/01/20 Page 1 of 1




 1                                                                      HON. ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   MADELEINE F. SHATTENKIRK, on behalf of
     herself and all others similarly situated,
10
                           Plaintiff,                      NO. 2:19-cv-01656-RSL
11
            v.                                             ORDER STAYING CASE AND
12                                                         SETTING DEADLINE FOR JOINT
     ALASKA AIRLINES, INC.,
                                                           STATUS REPORT
13
                           Defendant.
14

15          The Parties have requested that the stay in this case be continued until January 29, 2021

16   to allow for the approval process to move forward on a global settlement of this case and the

17   other cases contemplated as part of the settlement. In accordance with the Parties’ request, the

18   Court STAYS this action until January 29, 2021. The Parties are ORDERED to file joint status

19   report on or before January 29, 2021.

20          IT IS SO ORDERED.
21          DATED this 1st day of December, 2020.

22

23                                                    The Honorable Robert S. Lasnik
                                                      United States District Judge
24
     ORDER STAYING CASE
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                            1700 Seventh Avenue, Suite 2200
     STATUS REPORT (2:19-cv-01656-RSL) - 7                                        Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
